     Case: 4:20-cv-01395-AGF Doc. #: 1 Filed: 09/29/20 Page: 1 of 7 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MISSOURI

EQUAL EMPLOYMENT OPPORTUNITY )
COMMISSION,                  )
                             )
             Plaintiff,      )
                             )
         v.                  ) Case No. 4:20-cv-1395
                             )
                             )
THE HARLAN COMPANY,          ) JURY TRIAL DEMANDED
                             )
             Defendant.      )
                             )
                             )

                                      COMPLAINT

        This is an action under Title VII of the Civil Rights Act of 1964, as amended by

the Pregnancy Discrimination Act of 1978 (Title VII), and Title I of the Civil Rights Act

of 1991 to correct unlawful employment practices based on pregnancy and to provide

appropriate relief to Hollie Beck who was adversely affected by such practices. The

Equal Employment Opportunity Commission (“Commission”) alleges that Defendant,

The Harlan Company (“Defendant”), refused to hire Ms. Beck in violation of Title VII

because she was pregnant.


                             JURISDICTION AND VENUE

1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337, 1343

        and 1345. This action is authorized and instituted pursuant to Sections 706(f)(1)

        and (3) of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-
     Case: 4:20-cv-01395-AGF Doc. #: 1 Filed: 09/29/20 Page: 2 of 7 PageID #: 2




        5(f)(1) and (3) (Title VII), and Section 102 of the Civil Rights Act of 1991, 42

        U.S.C. § 1981a.

2.      The employment practices alleged to be unlawful were committed by Defendant

        within the jurisdiction of the United States District Court for the Eastern District of

        Missouri.

                                           PARTIES

3.      Plaintiff, the Equal Employment Opportunity Commission, is the agency of the

        United States of America charged with the administration, interpretation and

        enforcement of Title VII and is expressly authorized to bring this action by Sections

        706(f)(1) and (3) of Title VII, 42 U.S.C. §2000e-5(f)(1) and (3).

4.      At all relevant times, Defendant has continuously been a Missouri corporation doing

        business in the State of Missouri and has continuously had at least fifteen (15)

        employees.

5.      At all relevant times, Defendant has continuously been an employer engaged in an

        industry affecting commerce under Sections 701(b), (g) and (h) of Title VII, 42

        U.S.C. §§ 2000e(b), (g) and (h).

                          ADMINISTRATIVE PROCEDURES

6.      More than thirty days prior to the institution of this lawsuit, Hollie Beck filed a

        charge of discrimination with the Commission alleging sex (pregnancy)

        discrimination in violation of Title VII by Defendant.




                                               2
      Case: 4:20-cv-01395-AGF Doc. #: 1 Filed: 09/29/20 Page: 3 of 7 PageID #: 3




7.       On August 10, 2020, the Commission issued to Defendant a Letter of

         Determination finding reasonable cause to believe that Defendant violated Title

         VII.

8.       The Letter of Determination invited Defendant to join with the Commission in

         informal methods of conciliation to endeavor to eliminate the discriminatory

         practices and provide appropriate relief.

9.       The Commission engaged in communications with Defendant to provide

         Defendant the opportunity to remedy the discriminatory practices described in the

         Letter of Determination.

10.      The Commission was unable to secure from Defendant a conciliation agreement

         acceptable to the Commission.

11.      On September 3, 2020, the Commission issued to Defendant a Notice of Failure of

         Conciliation.

12.      All conditions precedent to the institution of this lawsuit have been fulfilled.

                                 STATEMENT OF FACTS

13.      Defendant is a construction company which has its headquarters in Maryland

         Heights, Missouri.

14.      Hollie Beck is a female resident of the State of Missouri.

15.      During May 2019, Ms. Beck applied for a receptionist position at Defendant through

         a staffing agency, Westport One Recruiting. Ms. Beck was qualified for the

         position.

16.      At the time she applied for a job with Defendant, Ms. Beck was pregnant.


                                                3
      Case: 4:20-cv-01395-AGF Doc. #: 1 Filed: 09/29/20 Page: 4 of 7 PageID #: 4




17.      On May 31, 2019, Defendant interviewed Ms. Beck in person for the receptionist

         position.

18.      On or about June 3, 2019, Defendant offered Ms. Beck the receptionist job. Ms.

         Beck resigned from her job at a Subway restaurant and accepted the job with

         Defendant.

19.      On June 4, 2019, Defendant confirmed Ms. Beck’s start date.

20.      On or about June 5, 2019, the recruiter at Westport One told Defendant that Ms.

         Beck was pregnant.

21.      The following day, Defendant revoked Ms. Beck’s job offer because she was

         pregnant. Defendant’s office manager expressed concern that Ms. Beck would miss

         work due to her pregnancy and would have to be retrained.

22.      Defendant hired an individual who was not pregnant for the receptionist position.

23.      Defendant refused to hire Ms. Beck because she was pregnant.

                                   STATEMENT OF CLAIM

                             (Title VII– Pregnancy - Failure to Hire)

24.      Paragraphs 1 through 23 are realleged and incorporated by reference as though fully

         set forth herein.

25.      Defendant engaged in unlawful employment practices in violation of Sections

         701(k) and 703(a)(1) of Title VII, 42 U.S.C. §§ 2000e(k) and 2000e-2(a)(1), by

         refusing to hire Ms. Beck because of her pregnancy.

26.      The effect of the practices complained of herein has been to deprive Ms. Beck of

         equal employment opportunities because of her pregnancy.


                                                4
      Case: 4:20-cv-01395-AGF Doc. #: 1 Filed: 09/29/20 Page: 5 of 7 PageID #: 5




27.      Defendant’s unlawful employment practices complained of herein were intentional.

28.      Defendant’s unlawful employment practices complained of herein were done with

         malice and/or reckless indifference to Ms. Beck’s federally protected rights.

29.      As a direct and proximate result of Defendant’s violation of Title VII, Ms. Beck

         suffered actual damages including but not limited to back pay, front pay, losses in

         compensation and benefits, humiliation, emotional distress, and loss of enjoyment

         of life.

                                  PRAYER FOR RELIEF

         WHEREFORE, the Commission respectfully requests that this Court:

A.       Issue a permanent injunction enjoining Defendant, its officers, agents, servants,

         employees, attorneys, and all persons in active concert or participation with it, from

         engaging in unlawful employment practices which discriminate on the basis of

         pregnancy in violation of 42 U.S.C. § 2000e-2(a)(1);

B.       Order Defendant to institute and carry out policies, practices, and programs which

         provide equal employment opportunities for pregnant individuals and which

         eradicate the effects of its past and present unlawful employment practices;

C.       Order Defendant to make Ms. Beck whole by providing appropriate back pay, lost

         benefits, and prejudgment interest, in amounts to be determined at trial, and other

         affirmative relief necessary to eradicate the effects of its unlawful employment

         practices;




                                               5
     Case: 4:20-cv-01395-AGF Doc. #: 1 Filed: 09/29/20 Page: 6 of 7 PageID #: 6




D.      Order Defendant to make Ms. Beck whole by providing compensation for past,

        present, and future pecuniary losses resulting from the unlawful practices described

        above, in amounts to be determined at trial;

E.      Order Defendant to make Ms. Beck whole by providing compensation for non-

        pecuniary losses resulting from the unlawful employment practices described

        above, including embarrassment, dignitary harm, inconvenience, hardship,

        emotional pain and suffering, anxiety, stress, loss of enjoyment of life, and

        humiliation, in amounts to be determined at trial;

F.      Order Defendant to hire Ms. Beck as a receptionist or compensate her in appropriate

        amounts as front pay;

G.      Order Defendant to pay Ms. Beck punitive damages for its malicious or recklessly

        indifferent conduct described above, in amounts to be determined at trial;

H.      Grant such further relief as the Court deems necessary and proper in the public

        interest; and

I.      Award the Commission its costs of this action.

                                  JURY TRIAL DEMAND

        The Commission requests a jury trial on all claims set forth herein.




                                              6
Case: 4:20-cv-01395-AGF Doc. #: 1 Filed: 09/29/20 Page: 7 of 7 PageID #: 7




                                        SHARON FAST GUSTAFSON
                                        General Counsel

                                        ROBERT A. CANINO
                                        Acting Deputy General Counsel

                                        GWENDOLYN YOUNG REAMS
                                        Associate General Counsel

                                        ANDREA G. BARAN
                                        Regional Attorney

                                        C. FELIX MILLER
                                        Supervisory Trial Attorney

                                        /s/Jennifer L. Arendes
                                        JENNIFER L. ARENDES, MO 46638
                                        Trial Attorney

                                        EQUAL EMPLOYMENT
                                        OPPORTUNITY COMMISSION
                                        St. Louis District Office
                                        1222 Spruce St., Room 8.100
                                        St. Louis, MO 63103
                                        (314) 539-7916 (telephone)
                                        (314) 539-7895 (fax)
                                        andrea.baran@eeoc.gov
                                        felix.miller@eeoc.gov
                                        jennifer.arendes@eeoc.gov




                                    7
